Howe, C. J.
In this case substantially the same errors are assigned by the appellant as were assigned by the same appellant in Board, etc., of Knox *600Co. v. Montgomery, ante, p. 517. It is .manifest, therefore, there can be no material difference between the questions in the case at bar and those which were carefully considered and decided in the case cited. For the reasons there given we hold that none of the errors assigned in the case now before us authorize or require the reversal of the judgment.
Filed May 24, 1886;
petition for a rehearing overruled June 15, 1886.
The judgment is affirmed, with costs.